Judgment, Supreme Court, New York County (Livingston Wingate, J.), rendered November 25, 1985, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years and 4 to 8 years, respectively, unanimously affirmed.
We find the evidence against defendant to be legally sufficient as we did with respect to his codefendant Samantha Silverman (People v Silverman, 133 AD2d 552). Moreover, upon an independent review of the evidence we find that the verdict was not against the weight of the evidence. Defendant’s photograph taken at the time of his arrest was properly admitted since he opened the door to its admission during codefendant’s direct testimony (see, People v Brown, 62 AD2d 715, 723, affd 48 NY2d 921). Defendant’s argument that comments made by the prosecutor during summation deprived him of a fair trial is unpreserved with respect to some of the comments (see, People v Medina, 53 NY2d 951, 953), and without merit with respect to the others (see, People v Galloway, 54 NY2d 396). Concur—Sullivan, J. P., Carro, Ellerin, Kassal and Nardelli, JJ.